728 So.2d 792 (1999)
James M. BARKETT, Appellant,
v.
STATE of Florida, Appellee.
No. 98-3288
District Court of Appeal of Florida, First District.
February 24, 1999.
Appellant, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
James M. Barkett was convicted of premeditated first degree murder. He appealed and this court affirmed the conviction and sentence in Barkett v. State, 666 So.2d 902 (Fla. 1st DCA 1996). The mandate issued January 23, 1996. Barkett filed a petition for writ of certiorari with the United States Supreme Court, which denied the petition on June 3, 1996. See Barkett v. State, 517 U.S. 1237, 116 S.Ct. 1884, 135 L.Ed.2d 179 (1996). Barkett then filed this rule 3.850 motion, on May 26, 1998. See Haag v. State, 591 So.2d 614 (Fla.1992). The trial court denied the motion as untimely.
Barkett's rule 3.850 motion is timely. See Beaty v. State, 701 So.2d 856 (Fla.1997); Huff v. State, 569 So.2d 1247 (Fla.1990). Accordingly, we reverse the trial court's order denying Barkett's rule 3.850 motion as untimely and remand for consideration of the motion.
REVERSED AND REMANDED.
BARFIELD, C.J., LAWRENCE and BROWNING, JJ. CONCUR.